250 Kw/hr Portable Municipal Solid Waste (MSW)–To–Energy System. Type of Input: The MSW is presorted and metals, glass, electronic components, sand, concrete and other non gasifying materials are removed, the waste that is to feed to the plant compost of biowaste, agrowaste, rubber, plastic, paper, cardboard, pvc, plastic bags, leather, textile and etc. Process in Detail: The MSW is waste is shredded and dried to 20% moisture, then using the feeder the waste is transported gasifying chamber. Where in the absence of oxygen gasification of the MSW is done at very high temperature under pressure, the temperature and pressure are decided by the engineers after carefully studying waste composition and its heating values. The MSW is gasified and the gas is passed through various filters and is chilled using the gas chiller, chilling is important for storing the gas in the tank safely. The tar and other waste are very carefully filtered before the gas is stored in tanks. The residue or ash after gasification is automatically driven out of the chamber and waste ash is can be collected separately. The stored gas from the gas tank is used to run the gas generator, the current model is designed to give output of 250Kw/Hr at standard conditions*. The gas Generators are specially modified by HELIOS to meet combustion values and give maximum output, the output voltage and Hz (50hz/60hz) can be provided as per demand of the buyer. Physical Appearance of The plant: The plant is designed specially by our engineers and technicians after keeping in consideration of today’s need of power generation, usually MSW plant you might have been seen are costly, huge and inefficient. But here we have come up with a leading solution for the buyers with a Portable Model, this plant can be transported and simply operated immediately after transportation by just doing simple assembly inside the container to start the process and foundation or concreting is needed for these portable units. The plant can be operated on a truck or containers in which the plant is installed and can be laid on the ground for operation and the generated output can be connected into a national grid, as long as the rated amount of MSW is fed to the plant, the output of 200Kw/Hr* can be easily be obtained on a continuous 24X7 basis. The Portable System is specially designed by HELIOS to fit in 40” containers after keeping the importance of the land and considering the rising values of the land the Portable Plant consists of 3 nos X 40” containers. The container are not all modified externally, accept they all are “OPEN FRAME“40‘container. Besides this all 3 containers can be easily transported on trucks, to any desired location. The Plant is divided in three parts: 1st container –Drier and Crusher includes the conveyor belt. 2nd container –Gasification set. 3rd container –Gas storage tank and Gas Generator (250kw) The portable system is robust in performance and used to process MSW on almost every location on this Globe. The detail plan can be presented to respective buyer after supply agreement is signed along with advance, the payment modes and terms are specified below in details. 1. System Drawing 2. Technical Parameters of genset (250kw) Item Parameter Rated power (KW) Rated Current (A) Rated Voltage (V) Rated Speed (r/min) Rated Power factor (COSΦ) Rated Frequency (Hz) 50 Starting Mode 24V DC Voltage Adjustment Automatic Speed Adjustment Electronic Adjustment Heat consumption rate 15MJ/kWh Gas consumption rate 2.8Nm3/kW Oil consumption rate g/(kW.h) ≤1.5 Raw material consumption rate kg/(kW.h) ≤1.8 Dimension (L×B×H) cm 500×300×230 4.Main Technical Parameters of some equipments: 4.1 Gasification unit Raw Material consumption;375kg/h Gas Generation Amount:2.0×104Nm3/h Gas Heat Value;4600—5300kJ/Nm3 Gasification Unit>70% 4.2 Gas Generators Unit Rated Voltage;400V Rated Capacity:250KW Rated frequency:50-60HZ Gas consumption: 2.8Nm3/kW Gas Pressure: Normal pressure. 5: Input and Output: 5.1 Input: A:600 kg/hr – Wet Waste of 40% moisture feed at drier and shredder B:375kg/hr – Dry Waste of 20% moisture feed to gasifier. C:5 liter of crude oil/diesel needed for starting heating process. D:50 Kw/hr Electricity is consumed by portable system to carry out its operation. 5.2 Output: A: ElectricityNet Output: 250kw/hr. B: ElectricityAvailable for sells: 200Kw/hr. 5.3 Required space: 250sq.meter 5.4 Other requirement: A: Water Pond B: Heavy duty vehicles to transport these 3 Containers 6.0 Labor: A: 3 unskilled Labor/shift (8hrs) B: 1 Manger. 7.0 Equipment List : ( there are some main equipments or devices for standard per set ) No. Description Technical Parametersd delivery goods as follows:HREE ONLY.E HUNDRED AND T Unit Qty Weight Remark 1. Electrical Control Switchgear unit 1 for examining and controlling 2. Up-gasifier unit 1 3. Middle Gasifier unit 1 4. Down-gasifier unit 1 5. Wind box unit 1 6. fastigiate wind plate pc 1 7. hood wind plate pc 1 8. Cyclone separator unit 2 9. Discharge device unit 2 Venturi sparator unit 1 Spraying purifier unit 2 Automatic relif valve unit 1 Oil-water separator unit 1 feeder unit 1 hopper pc 1 Hopper for storage of ash pc 1 Screw discharger unit 1 burner unit 1 Oil tank pc 1 Oil pipe pc 4 Closed box for burner pc 1 Circle water pump unit 2 Roots draft fan unit 1 Roots blower unit 1 Polymer electrostatic filter unit 1 rupture membrane unit 1 Temperature of indicator unit 2 Thermocouple of Ni-Cd and Ni-Si WRN-230， unit 10 For examining and controlling Electric contact pressure gauge Y-100，0-1.6MPa pc 2 For examining and controlling Hot resistance 0-400℃ pc 3 Protection of gas inlet differential pressure transmitter unit 4 For examining and controlling glass tube float flowmeter unit 1 For examining and controlling Vortex Flowmeter unit 1 oxygen meter unit 1 For examining and controlling 250kw genset* unit 1 Low speed genset for biomass special (general technical parameters see below) Some spare parts like pipe and flange For installation 7.1Specification of Syngas Generator Set Diesel Engine No. 8300DM-1 Type Four stroke , in-line 、spark plug ignition Cylinder 8 Diameter of Cylinder /travel of piston mm 300/380 DisplacmentL Rated Power of diesel enginekW Speed r/min Rated Power kW Rated Voltage V Rated Current A Rated Frequency Hz 50 Power Factor COSΦ Regulation Rate % ±2.5 Pressure of gas kPa 2 Consumption g/kW＆#1468;h ≤2 Starting Type Air Phase Three phase four wires Excitation Type brushless Size(L×W×H)mm 5800×1820×3000 Weight Kg
